                 Case 1:19-cv-10686-KPF Document 9 Filed 01/27/20 Page 1 of 1

      UNITED STATES DISTRICT COURT
      SOUTHERN DISTRICT OF NEW YORK


                                                                  Plaintiff,

       Ryan Cosgrove
                                                                                     Case No. 1:19-cv-10686 (KPF)
                                 -v-
                                                                                               Î«´» éòï Í¬¿¬»³»²¬
       Oregon Chai, Inc.
                                                                  Defendant.




                     Pursuant to Federal Rule of Civil Procedure 7.1 [formerly Local
     General Rule 1.9] and to enable District Judges and Magistrate Judges of the Court
     to evaluate possible disqualification or recusal, the undersigned counsel for
      Ñ®»¹±² Ý¸¿·ô ×²½ò                                (a private non-governmental party)

     certifies that the following are corporate parents, affiliates and/or subsidiaries of
     said party, which are publicly held.


     Kerry Group PLC, which is a publicly traded company, is an indirect corporate parent of
     Oregon Chai, Inc.




               01/24/2020                                                /s/ Robert B. Wolinsky
     Date:
                                                                        Signature of Attorney


                                                                        Attorney Bar Code:




Form Rule7_1.pdf SDNY Web 10/2007
